In the light of the motion for rehearing and the interesting oral argument in support thereof, we have re-examined the questions presented in the record and are constrained to conclude that the proper disposition of the case was made in the original opinion.
The fact that the written statement attached to the motion for new trial as to one of the witnesses whose testimony is relied upon is newly discovered is not, upon the present record, conclusive against the propriety of considering the testimony. It is shown without controversy that the statement was made by the witness, and the absence of affidavit is explained upon reasons which are deemed satisfactory. However, attached to the motion were the affidavits of two other witnesses, the testimony of whom, as pointed out in the original opinion, was such as to entitle the appellant to a new trial.
The State's motion for rehearing is overruled.
Overruled. *Page 632